John I. Purtle, Justice, dissenting. I respectfully dissent from the part of the majority opinion which approves the cross-examination of a third-party witness with an involuntary statement made by the appellant. This same statement was ruled inadmissible and was the sole basis for reversal of the conviction in the first trial. See Hendrickson v. State, 285 Ark. 462, 688 S.W.2d 295 (1985). At the second trial the appellant called a treating psychologist who stated that the appellant could not recall the events of the day her husband was murdered and that her memory for several months thereafter was sketchy. The witness was asked by the defense attorney whether the appellant had any guilty knowledge in connection with her husband’s death. It was the opinion of the expert witness that the appellant did not have such knowledge. The court ruled at this point that the psychologist could be cross-examined by the prosecutor with the involuntary statement given by the appellant after invoking her right to counsel. The effect of the majority’s holding is to allow the statement, which was inculpatory, to be introduced at a second trial under the guise of cross-examination of a witness other than the declarant of the statement. Under this theory an involuntary, custodial statement is admissible so long as it is laundered through a first trial and then used by the prosecution to impeach a witness other than the accused at a subsequent trial. I must also point out that during the direct examination the psychologist was not asked one word concerning what the appellant had told him. He was asked only to give his opinion as to her guilty knowledge. The reason the parties and the majority opinion fail to supply precedent is that there is none. All the cases cited in the majority opinion are cases where the accused took the stand at the trial and the prior inconsistent statement of the defendant was used to impeach the defendant. The reason for lack of precedent for this fact situation is that it is very likely that trial courts have refused to allow cross-examination of one witness with the prior statement of another person, given out of the presence of the testifying witness. In Harris v. New York, 401 U.S. 222 (1971), the Supreme Court stated: “Having voluntarily taken the stand, petitioner was under an obligation to speak truthfully and accurately.” In Walder v. United States, 347 U.S. 62 (1954), the defendant was also a witness. There the trial court allowed Walder to be cross-examined concerning his prior inconsistent statements. The United States Supreme Court approved this cross-examination. However, the Walder Court stated: “He must be free to deny all the elements of the case against him without thereby giving leave to the Government to introduce by way of rebuttal evidence illegally secured by it, and therefore not available for its case in chief.” In the case before us the trial court clearly violated the express words of the Walder case in allowing the prosecution to introduce by way of rebuttal evidence illegally secured by it. If the appellant had taken the stand, and given testimony inconsistent with the prior statement, cross-examination concerning the statement may have been proper. However, the appellant had not taken the stand and obviously did not intend to do so. The state was allowed to do indirectly what it could not do directly, that is, to present evidence of the appellant’s prior involuntary statement. She was forced either to testify or withdraw the witness. Thus, she was not free to deny all the elements of the case against her without giving leave to the Government to use its illegally procured statement.